Citation Nr: 0734682	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-41 891A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for degenerative 
changes of the right knee as residuals of a knee injury.

3.  Entitlement to service connection for skin disorders, to 
include cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1955 to November 1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in January 2004, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In June 2005, the veteran appeared at a hearing before a 
Decision Review Officer.  The transcript of that hearing is 
in the record.  In April 2006, the veteran's representative 
submitted a written statement withdrawing from appeal the 
claims listed on the title page.  In June 2006, the veteran's 
representative indicated having communication difficulties 
with the veteran and clarified that the veteran did not 
intend to withdraw his claims.  The RO had not closed out the 
appeal, and allowed continuation of the appeal.  The Board 
resolves any ambiguity as to the withdrawal of the appeal in 
the veteran's favor.

In November 2006, the veteran withdrew his request for a 
hearing before a member of the Board.  Accordingly, the 
veteran's hearing request for a Board hearing is deemed 
withdrawn.  38 C.F.R. § 20.704.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action on his part is required.




REMAND

The veteran has requested VA assistance in obtaining federal 
records on his behalf.  See 38 C.F.R. § 3.159(c)(2), (3) 
(2007).  In particular, he requests VA to obtain records of 
his field hospital treatment for a head injury at Kaneohe 
Naval Air Station between January and September 1957.  He 
further claims treatment at the Kaneohe Naval Air Station 
"infirmary" in January 1958 for a right knee injury.  He 
also claims that records should exist pertaining to a motor 
vehicle accident in April 1958 that he claims was caused by a 
"blackout" from his previous head injury.

The RO has obtained all available service medical records 
located at the National Personnel Records Center (NPRC), and 
has received notice from the NPRC that morning reports were 
not created for Naval and Marine Corp units.  In January 
2004, the NPRC indicated that the RO should submit a direct 
request to the Kaneohe Naval Air Station Field Hospital 
("C01" request) for any additional records related to a 
hospitalization for a head or knee injury.  See M21-MR, 
III.iii.2.D.23.a. (a "C01" request within the Personnel 
Information Exchange System (PIES) involves a direct request 
to the facility for records).  There is no indication that 
such a request was performed.  Thus, VA has a further duty to 
determine whether such records exist.  38 C.F.R. 
§ 3.159(c)(2), (3) (2007).

Furthermore, the RO should determine whether a line of duty 
investigation was performed in conjunction with a service 
department determination that the veteran engaged in a 
reckless driving accident on April 28, 1958.  Additional 
records in the possession of a federal agency that may be 
relevant includes the medical and legal documents associated 
with the veteran's award of disability benefits with the 
Social Security Administration (SSA).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (possibility that SSA 
records could contain relevant evidence, to include medical 
opinion as to etiology, cannot be foreclosed as irrelevant to 
appeal without obtaining the actual records).  Additionally, 
his VA clinical records do not appear complete as a September 
2002 private clinical record references his VA treatment for 
right knee pain, but the earliest VA clinical record of file 
is from August 2003.  See Bell v. Derwinski, 2 Vet. App.  611 
(VA is deemed to have constructive possession of VA-generated 
documents that are not associated with the claims folder).

With respect to the claim of service connection for skin 
cancer, the record reflects that the veteran was treated for 
diffuse actinic keratoses, most severe over the dorsum of his 
hands, in April 1998.  He related a long history of intensive 
sun exposure, and was instructed on the course and natural 
history of solar elastosis.  An October 1998 private 
examination report found as significant the veteran's long 
history of intensive sun exposure while working on a farm.  
He was reported as having excision of possible Bowen's cancer 
in December 1999, squamous cell carcinoma (SCC) in July 2002, 
and probable basal cell carcinoma (BCC) in October 2003.  The 
veteran claims excessive sun exposure during service, while 
serving in Puerto Rico and Hawaii, has substantially 
contributed to his skin disorders. 

The private physician statements of record suggest that the 
veteran's various skin disorders may be associated with 
intensive sun exposure, particularly while working on a farm.  
The veteran is competent to describe sun exposure during 
service in tropical climates.  There is a low threshold for 
obtaining medical opinion under 38 C.F.R. § 3.159(c)(4) 
wherein the veteran is only required to submit evidence that 
his skin disorders may be associated with service, even 
though evidence of record may be speculative and insufficient 
to establish an actual nexus.  McClendon v. Nicholson, 20 
Vet. App. 79, 84 (2006).  The Board finds that medical 
opinion is necessary pursuant to the holding in McClendon to 
decide the claim of service connection for the veteran's 
variously diagnosed skin disorders, to include skin cancer.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records in the 
possession of a federal agency:
    a) make a direct request to the Kaneohe 
Naval Air Station Field Hospital for any 
available treatment records related to a 
head injury between January and September 
1957, and a knee injury in approximately 
January 1958;
    b) determine whether a line of duty 
investigation was performed with regard to 
a service department determination that 
the veteran engaged in a reckless driving 
accident on April 28, 1958;
    c) clarify the veteran's dates and 
locations of VA clinical treatment and 
obtain all identified records, to include 
obtain complete clinical records of 
treatment from the Spokane, VA Medical 
Center since September 2002; and
    d) obtain all medical and legal 
documents pertaining to the veteran's 
award of SSA disability benefits. 

2.  Upon receipt of any additional 
evidence and/or information, schedule the 
veteran for VA dermatology examination in 
order to determine the nature and 
etiologies of all skin disorders present.  
The claims folder should be provided to 
the examiner for review.  Following 
examination and review of the claims 
folder, the examiner should be requested 
to provide opinion on the following 
questions:
    a) What is the diagnosis, or diagnoses, 
of all skin disorders; and
    b) whether it is at least as likely as 
not that any currently diagnosed skin 
disorder (including Bowen's cancer, 
squamous cell carcinoma and basal cell 
carcinoma) is related to sun exposure 
during active duty service in light of all 
findings of pre-service, in-service and 
post-service sun exposure?

The examiner must provide a rationale for 
the opinions expressed.  In providing 
opinion, the examiner is requested to 
discuss the significance of the private 
examiner statements suggesting that the 
veteran's skin disorders may be related to 
his long history of intensive sun 
exposure.  If an opinion cannot be 
medically determined without resort to 
mere speculation or conjecture, this 
should be commented upon in the report.  

3.  Thereafter, readjudicate the claims.  
If any benefit sought on appeal remains 
denied, furnish the veteran and his 
representative a supplemental statement of 
the case and provide an appropriate period 
of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

